DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-4 are pending.
Claim(s) 1-4 are allowed.
Response to Amendment
This Office Action is responsive to the amendment filed on 02/14/2022.
Claims 1-4 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (telephonic) with Michael A. Messina (Reg. No. 33,424) on 02/23/2022.
The application has been amended as follows:
Claim 3 has been amended to overcome 35 U.S.C. 112(b) antecedent basis issues:
Claim 3 has been replaced in its entirety as follows:
Amendments are shown with bolded text.

Claim 3:
	The control device according to claim 2, wherein the speed changing unit, if the actual movement time is shorter than the calculated tool exchange time, changes the actual movement speed of the table, so that the actual movement time of the table is longer than the calculated fastest  movement time, 
	wherein the calculated tool exchange time is set as an upper limit of the actual movement time of the table.
Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC § 101 rejections withdrawn:
	Applicant’s amendments to claim 4 have overcome the 35 USC § 101 rejections of claim 4 as set forth in the previous office action; accordingly, all the 35 USC § 101 rejections of claim 4 as set forth in the previous office action have been withdrawn.
35 USC § 112 rejections withdrawn:
	Applicant’s amendments to the claims 1-2 and 4 have overcome all the 35 USC § 112(b) rejections of claims 1-2 and 4 as set forth in the previous office action; accordingly, all the 35 USC § 112(b) rejections of the claims 1-2 and 4 as set forth in the previous office action have been withdrawn.
	Examiner’s amendments and applicant’s amendments of claim 3 have overcome all the 35 USC § 112(b) rejections of claim 3 as set forth in the previous office action; accordingly, all the 35 USC § 112(b) rejections of claim 3 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 1 and 4 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. §101 of claim 4 and the rejection under 35 U.S.C. §112 of claims 1 and 4 have been fully considered and are persuasive. See pages 4-6 of the applicant’s remarks and arguments submitted on 02/14/2022:
	“Claim 4 has been amended to recite "[a] non-transitory computer-readable recording medium encoded with a program which causes a computer to function as a control device." 
	The Office Action contends, at pages 4-14, that claims 1-4 are indefinite for several reasons…..These claims have been amended to provide proper antecedent basis for all their limitations, and to correct grammatical errors.
	Also, the final clause of both claims 1 and 4 has been amended to conform to common English language grammar and usage.”

	Applicant’s arguments as discussed above are persuasive. 
	In response to applicant’s arguments and amendments to claims 1-4, and the examiner’s amendments to claim 3, all the 35 U.S.C. §112 rejections of claims 1-4 as set forth in the previous office action have been withdrawn.
	In response to applicant’s arguments and amendments to claim 4, all the 35 U.S.C. §101 rejections of claim 4 as set forth in the previous office action have been withdrawn.





Claims 1-3:
Claim 1:
	Regarding claim 1, the following prior arts teach similar subject matter in the machine tool control field:
	Maenishi et al. (US20080154392A1) teaches: Reducing operating time of a component mounter. Identifying a cause of delay and then performing operation to reduce the mounting time. Calculating for mounting heads, a maximum number of component pickup iterations in which pickup and recognition of the components can be completed within a mounting time for mounting components performed by the other mounting heads, by comparing a pickup time and a recognition time with the mounting time. Generating tasks for each of the plurality of mounting heads, by dividing the assigned component group into tasks so that the number of component pickup iterations is smaller than or equal to the maximum number of pickup iterations (¶22); but doesn’t teach, all the limitations of claim 1 as recited by claim 1, specifically including, calculating fastest movement time of the table and tool exchange time; comparing the calculated fastest movement time and calculated tool exchange time; and based on the comparison changing actual/physical movement speed when the calculated fastest movement time is less the calculated tool exchange time so that time of the actual/physical movement of the table is longer than the calculated fastest movement time.
	Sugiyama (US20190009380A1) teaches: Two or more machine tables (5) are movably installed on the linear ways (4) in the above machine tool (2), the machine table (5) is fed and moved by being driven by a feed motor (15) mounted on each table (¶15 and 17); but doesn’t teach, all the limitations of claim 1 as recited by claim 1, specifically including, calculating fastest movement time of the table and tool exchange time; comparing the calculated fastest movement time and calculated tool exchange time; and based on the comparison changing actual/physical movement speed when the calculated fastest movement time is less the calculated tool exchange time so that time of the actual/physical movement of the table is longer than the calculated fastest movement time.
	However, regarding the amended claim 1, none of the Maenishi et al. (US20080154392A1)  and Sugiyama (US20190009380A1) taken either alone or in obvious combination disclose, A control device, having all the claimed features of applicant’s instant invention, specifically including:	
A control device which controls a machine tool so as to move a table during exchange of tools, the control device comprising: 
“a movement distance acquisition unit which acquires a movement distance of the table during the tool exchange; 
a movement time calculation unit which calculates a fastest movement time from the acquired movement distance and a speed at which the table is caused to move the fastest; 
a tool exchange time calculation unit which calculates a tool exchange time; 
a comparison unit which compares the calculated tool exchange time with the calculated fastest movement time; and 
actual movement speed of the table, when the calculated fastest movement time is shorter than the calculated tool exchange time, so that actual movement time of the table is longer than the calculated fastest movement time.”

Claims 2-3 are allowed based on their dependencies on claim 1.

Claim 4:
	Regarding claim 4, the following prior arts teach similar subject matter in the machine tool control field:
	Maenishi et al. (US20080154392A1) teaches: Reducing operating time of a component mounter. Identifying a cause of delay and then performing operation to reduce the mounting time. Calculating for mounting heads, a maximum number of component pickup iterations in which pickup and recognition of the components can be completed within a mounting time for mounting components performed by the other mounting heads, by comparing a pickup time and a recognition time with the mounting time. Generating tasks for each of the plurality of mounting heads, by dividing the assigned component group into tasks so that the number of component pickup iterations is smaller than or equal to the maximum number of pickup iterations (¶22); but doesn’t teach, all the limitations of claim 4 as recited by claim 4, specifically including, calculating fastest movement time of the table and tool exchange time; comparing the calculated fastest movement time and calculated tool exchange time; and based on the comparison changing actual/physical movement speed when the calculated fastest movement time is less the calculated tool exchange time so that time 
	Sugiyama (US20190009380A1) teaches: Two or more machine tables (5) are movably installed on the linear ways (4) in the above machine tool (2), the machine table (5) is fed and moved by being driven by a feed motor (15) mounted on each table (5). Controls the movement of each machine table (5) independently by the table control unit (21) in the table independent mode and is fixed to each machine table (5), the feed movement of the two or more machine tables (5) is controlled in the synchronous state as the same movement amount in the same direction by the table control unit (21) (¶15 and 17); but doesn’t teach, all the limitations of claim 4 as recited by claim 4, specifically including, calculating fastest movement time of the table and tool exchange time; comparing the calculated fastest movement time and calculated tool exchange time; and based on the comparison changing actual/physical movement speed when the calculated fastest movement time is less the calculated tool exchange time so that time of the actual/physical movement of the table is longer than the calculated fastest movement time.
	However, regarding the amended claim 4, none of the Maenishi et al. (US20080154392A1)  and Sugiyama (US20190009380A1) taken either alone or in obvious combination disclose, A non-transitory computer-readable recording medium, having all the claimed features of applicant’s instant invention, specifically including:	
A non-transitory computer-readable recording medium encoded with a program which causes a computer to function as a control device that controls a machine tool so as to cause a table to move during exchange of tools, the program causing the computer to function as: 
“a movement distance acquisition unit which acquires a movement distance of the table during the tool exchange; 
a movement time calculation unit which calculates a fastest movement time from the acquired movement distance and a speed at which the table is caused to move the fastest; 
a tool exchange time calculation unit which calculates a tool exchange time; 
a comparison unit which compares the calculated tool exchange time with the calculated fastest movement time; and 
a speed changing unit which changes actual movement speed of the table, when the calculated fastest movement time is shorter than the calculated tool exchange time, so that actual movement time of the table is longer than the calculated fastest movement time.”

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116